Citation Nr: 1750461	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for major depressive disorder (MDD) prior to December 5, 2011, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating due to unemployability (TDIU) prior to December 5, 2011. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1999 to November 2000, and from August 2001 to September 2002.  She had additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011, January 2012, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a video hearing in August 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

A January 2012 rating decision awarded a 70 percent rating for major depressive disorder, effective December 5, 2011.  Another rating decision issued in July 2013 awarded a temporary 100 percent rating from March 18, 2013, to June 30, 2013, based on the Veteran being hospitalized for psychiatric treatment for over 21 days.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire timeframe on appeal, the Veteran's MDD has been manifested by symptoms such as insomnia, irritability, panic attacks, depression, anxiety, difficulty adapting to stressful circumstances; all resulting in occupational and social impairment, with deficiencies in most areas; however, total occupational and social impairment has not been shown.

2.  Prior to December 5, 2011, the Veteran's service-connected disabilities rendered her unable to secure or follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to December 5, 2011, the criteria for a 70 percent for MDD have been met; however, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3.400 (2017).

2.  Prior to December 5, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Major Depressive Disorder

The Veteran's service-connected major depressive disorder is currently rated at 0 percent prior to December 5, 2011, and 70 percent thereafter.  She contends that her condition warrants a compensable rating prior to that date, and in excess of 70 percent thereafter. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's MDD has been evaluated using Diagnostic Code 9434 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating major depressive disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships..............................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the DSM-5 has now been officially released and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  The Board notes, however, because much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In pertinent part, a GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31-40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Here, the Veteran filed her claim for service connection on February 9, 2011.  As noted above, an October 2011 rating decision granted service connection for MDD at zero percent, effective February 9, 2011.  The Veteran submitted a notice of disagreement in December 2011 regarding the zero percent rating assigned.  The January 2012 rating decision awarded a 70 percent rating for MDD, effective December 5, 2011.  

Review of the Veteran's VA medical records revealed treatment in the form of individual and group therapy, as well as medication.  She experienced various symptoms including depression, anxiety, irritability, insomnia, and panic attacks.  She reported financial problems causing homelessness, stress from health concerns, and significant problems in relationships with others, including custody/visitation battles for her youngest son.  She was also separated from her husband.  Treatment notes indicated he had physically abused her and sexually assaulted her on one occasion.  In the past, she struggled with alcohol and drug abuse, engaging in other risky behaviors such as attempting to drive under the influence.  Current records show her consistently denying drug use and her alcoholism was in remission.  More recent records show that she was struggling to make appointments due to other concerns like receiving an eviction notice, or searching for gas money to get to the appointment.  Throughout the appeal period, her GAF scores ranged from 30 to 60. 

The Veteran was afforded a VA examination in September 2011, during which the examiner diagnosed depressive disorder, NOS, and assigned a GAF score of 68.  The examiner noted that the Veteran has a formally diagnosed mental health condition, but her symptoms are not severe enough either to interfere with occupational and social functioning, or require continuous medication.  The Veteran experienced emotional dysregulation and interpersonal difficulties due to her personality disorder diagnosis.  

The Veteran was afforded a VA examination for mental disorders in December 2011 and the examiner diagnosed MDD, an anxiety disorder, alcohol abuse, and a personality disorder.  She reported high anxiety, nervousness, fearing loss of control, and almost daily panic attacks.  She also felt worthless, lacked energy, and experienced crying fits.  She endorsed unhappiness and irritability.  Although she married just a few months before the exam, the relationship was strained.  She was having problems getting custody of her youngest child.  She had a history of significant legal problems.  At the time of the exam, she was on probation and had recently served two days in jail.

The examiner opined that her symptoms caused occupational and social impairment with reduced reliability and productivity.  She was considered capable of managing her own financial affairs. 

The Veteran underwent a mental health diagnostic study in July 2013 which showed moderate symptoms such as loss of pleasure and mild symptoms like sadness, agitation, irritability, difficulties with concentration, and changes in sleeping pattern and appetite.  From results of the study, a PTSD diagnosis was suggested. 

During the June 2016 VA examination, the Veteran reported severe symptoms since 2002 including anxiety, depression, crying spells, lack of motivation, poor sleep, anger, hopelessness, lack of interest, and energy.  She also noted fleeting thoughts of suicidal ideation and no desire to bathe.  

The examiner confirmed a diagnosis of major depressive disorder and discussed a prior diagnosis of alcohol abuse and cocaine abuse/dependence, which were both in remission.  At the time of the exam, the Veteran reported being sober.  Overall, the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

During the August 2017 hearing, the Veteran testified that she felt the June 2016 examination was more representative of her condition because she was able to explain and express herself more efficiently.  She also noted that her symptoms were largely the same from February 2011 through December 2011.  Overall, she reported that she was open to treatment that had been recommended to her since the beginning of her claim. 

After thorough review of the record, the Board finds that the preponderance of the evidence shows that a 70 percent rating is warranted prior to December 5, 2011.  The Veteran testified that she experienced similar symptoms and limitations from the date of her claim in February 2011 until the date of the increase.  The Veteran competently and credibly testified that she had difficulty answering the questions posed by the September 2011 VA examiner, and this is supported by the findings of the December 2011 examiner just three months later.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's depression was not quite as severe in some of her treatment records and VA examination reports, there has been consistent treatment for her symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. Â§ 3. 344(a).  As such, the Board finds that the 70 percent rating for depression pursuant to DC 9434 is warranted for the entire timeframe on appeal.

The Board finds, however, that the preponderance of the evidence does not support a 100 percent rating for MDD. 

A disability rating greater than 70 percent is not appropriate because she did not exhibit symptoms more closely approximating those associated with a higher, 100 percent rating.  Throughout the appeal period, the Veteran's MDD has been manifested by occupational and social impairment with deficiencies in most areas due to anxiety, depression, anger, panic attacks, difficulty in adapting to stressful circumstances, and insomnia. 

The Board finds the preponderance of the evidence does not support the grant of a rating higher than 70 percent at any point because the Veteran does not have total social and occupational impairment.  The Veteran did not have gross impairment in thought processes or communication, hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Board notes that there is evidence showing the Veteran often lacked the desire to perform activities of daily living, like bathing, but the preponderance of the evidence does not reflect that the impairment of her thought processes rose to the level of pervasive or grossly impaired, as contemplated by the higher, 100 percent rating.  

Neither of the two VA examiners opined that she had total occupational and social impairment.  In fact, the June 2016 examination showed that she suffered from various symptoms that caused impairment in most areas, but she was not totally disabled.  The Board finds that the opinions indicating significant occupational and social impact due to her service-connected PTSD are the most probative and consistent with the evidence of record.  In other words, the Board finds that her symptoms do not more nearly approximate total occupational and social impairment.  

In evaluating the Veteran's increased rating claim, the Board is aware that the symptoms listed under 100 percent rating criteria are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  However, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 100 percent rating at any point during the appeal period.  Although the Veteran met some of the criteria for a 100 percent rating, the Board concludes her overall level of disability did not exceed her current 70 percent rating.  See Mauerhan, 16 Vet. App. at 442. 

In summary, the Board finds that the Veteran's symptoms are similar in the frequency, severity, and duration as those associated with the criteria for a 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d at 117.  The rating assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  

For the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 70 percent for service-connected MDD.  

III. TDIU prior to December 5, 2011

In a July 2013 rating decision, the RO granted the Veteran entitlement to a TDIU, effective December 5, 2011.  She seeks a TDIU prior to December 5, 2011.  For the reasons briefly explained below, the Board finds that a TDIU is warranted for the entire timeframe on appeal.  

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As discussed above, the Veteran's 70 percent rating for MDD has been granted back to February 9, 2011.  Therefore, at that time, the Veteran's service-connected disabilities include major depressive disorder at 70 percent and irritable bowel syndrome at 30 percent.  The Veteran's combined disability rating is 80 percent, effective February 9, 2011.  Thus, the threshold requirements for a TDIU are met.

On review of the evidence of record, the Board finds that her service-connected disabilities render her unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16(a).  As such, a TDIU is granted prior to December 5, 2011.  


ORDER

For the entire appeal period, a 70 percent rating for major depressive disorder is granted.

A TDIU prior to December 5, 2011, is granted. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


